LECHE, J.
Concurring:
According to the decision of Brock vs. Atteberry, 153 La. 649, 96 South. 505, the plaintiff in this case, holding a non-negotiable warehouse receipt, stood, when he made demand upon defendant, in the shoes of his transferrers, Guillory and Ledoux.
The question of fact, whether defendant had delivered or returned the rice to Guil*764lory and Ledoux, or accounted to them for its value, was decided in the affirmative by the trial judge and I see no error in that finding. If then, defendant could not be held liable towards Guillory and Ledoux when plaintiff made demand, neither could he under the cited decision, be held liable towards plaintiff.
I therefore concur in the decree written by my associate, Judge Mouton.